Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                          January 11, 2022
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II

 In the Matter of the Personal Restraint of:                          No. 56110-7-II

 BOYD KEITH STACY,
                                                            ORDER GRANTING MOTION
                                                              FOR RECONSIDERATION,
                                Petitioner,                    ORDER WITHDRAWING
                                                                 OPINION, ORDER
                                                            APPOINTING COUNSEL, AND
                                                             ORDER SETTING BRIEFING
                                                                    SCHEDULE


       Petitioner, Boyd K. Stacy, filed a motion for reconsideration of this court’s unpublished

opinion filed on October 19, 2021. After consideration, it is hereby

       ORDERED that the motion for reconsideration is granted. This court’s unpublished

opinion filed on October 19, 2021 is withdrawn. It is further

       ORDERED that counsel shall be appointed for Petitioner. It is further

       ORDERED that Petitioner shall file supplemental briefing within 90 days of the entry of

this order. The State shall file its supplemental response within 60 days after Petitioner files their

supplemental briefing. Petitioner shall file any reply supplemental briefing within 30 days after

the State files its supplemental response.

       FOR THE COURT: Jj. Lee, Glasgow, Price




                                                LEE, CHIEF JUDGE